Citation Nr: 0317893	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to a rating higher than 10 percent for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran had active service from June 1979 to June 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the RO.  
Although the veteran requested and was scheduled for a 
hearing before a traveling member of the Board (now Veterans' 
Law Judge), he failed to report to the scheduled hearing.  
He also did not provide good cause for failing to report.  
And he has not asked to reschedule his hearing.  Therefore, 
the Board deems his request for a travel Board hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2002).


REMAND

On March 6, 2003, the Board received a statement from the 
veteran informing VA that he had additional recent private 
medical evidence to add to the record.  He provided the Board 
with the address of his treatment provider.  However, he did 
not provide an authorization for release of these newly 
created private treatment records, and he did not waive 
regional office jurisdiction of any evidence obtained since 
the last statement of the case.  Thus, his claim must be 
remanded to the RO.  

In addition, on February 6, 2003, the Board sent the veteran 
a letter, notifying him that there had been a change in the 
law-specifically, in the criteria used to evaluate the skin 
disabilities-and provided him a copy with the new 
regulations, and instructions that he should submit any 
additional evidence within 60 days.  This notice did not 
solicit a waiver of regional office jurisdiction, however.  
The veteran did not indicate that he had no additional 
evidence to submit, or that he waived the one-year response 
period.  



Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) 
denies appellants "one review on appeal to the Secretary" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction 
(AOJ, which, here, is the RO) for initial consideration, and 
without having to obtain the appellant's waiver.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  Thus, this collateral matter will be 
handled at the same time as the newly required development in 
this case.  This will not be prejudicial to the veteran 
because it will allow for his claim to be handled 
expediently, rather than in piecemeal fashion.  Cf. Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (in the interest 
of judicial economy and avoidance of piecemeal litigation, 
where underlying facts of two claims intimately connected, 
they should be appealed together); see also Bernard v. Brown, 
4 Vet. App. 384 (1993). 



Accordingly, this case is REMANDED to the RO for the 
following:  

1.  Send the veteran the appropriate 
authorization and release forms to obtain 
his private medical treatment records 
mentioned in his March 2003 letter.  

2.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  

3.  Advise the veteran that he has up to 
one year after a VCAA notice letter is 
provided to submit additional evidence, 
and that, if the case is returned to the 
Board, the Board will not be able to 
adjudicate the claim prior to the 
expiration of the one-year time period 
unless he indicates that he has no 
additional evidence to submit or waives 
the one-year response period.  Since he 
has already alleged that new evidence 
exists, ask him whether he wants to waive 
the one-year response period.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claim.  If any benefit sought on appeal 
remains denied, and only if necessary 
based on the veteran's response, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



